DETAILED ACTION
Applicant’s amendments and remarks, filed May 19, 2021, are fully acknowledged by the Examiner. Currently, claims 1-30 are pending with claims 1, 4, 10, 11, 13, 14, 17, 19, 20, 23, 25, 28 and 29 amended. The following is a complete response to the May 19, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, 13, 15, 16, 18, 19, 21, 22, 24-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askew et al. (US Pat. Pub. 2009/0192505 A1).
Regarding claim 1, Askew provides for a method for treating a condition in an airway of a lung of a patient, comprising: advancing an energy transfer device to a target region in the airway (advancing of catheter 20 through the bronchoscope 10 to the lung L; see for example, [0218] discussing treatment), and transferring energy between the energy transfer device and the target region in an amount sufficient to affect dysfunctional epithelial cells in the target region 20; see [0144] providing for the depth of the cryotreatment to include the superficial epithelium; see [0114 providing for the use or direct or indirect visualization with [0117] providing for external imaging and claim 7 discussing the use of an indirect visualization apparatus).
	Regarding claim 2, Askew provides that the airway comprises the trachea, the bronchus, the bronchiole, or the alveolus, or any combination thereof (See [0122] providing for the various locations of the “respiratory tissue” including the trachea, bronchi, bronchioles).
Regarding claim 3, Askew the epithelial cells comprise ciliated cells or goblet cells, or both (see [0230] and [0231] discussing the treatment of goblet cells; see [0123] providing for ciliated epithelium).
Regarding claim 7, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 8, Askew provides that transferring energy comprises remodeling the dysfunctional epithelial cells (see [0123], [0230] and [0231] providing for the remodeling of dysfunctional epithelial cells).
Regarding claim 9, Askew provides for transferring energy comprises preserving an extracellular matrix of the dysfunctional epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
	Regarding claim 12, Askew provides for during a same procedure or different procedures, re-treating the target region within the airway, treating a different target region 
	Regarding claim 13, Askew provides for a method for treating symptoms of COPD in an airway of a lung of a patient, comprising: advancing an energy transfer device to a target region in the airway (advancing the catheter 20 to the treatment site which forms the energy transfer device; see at least [0218]) and transferring energy between the energy transfer device and the target region in an amount sufficient to remodel epithelial cells in the target region without necessitating direct visual confirmation, such that one or more of the symptoms are improved (see [0218] discussing the energy delivery to the target region, and [0226 and [0227] discussing COPD treatment; see [0114 providing for the use or direct or indirect visualization with [0117] providing for external imaging and claim 7 discussing the use of an indirect visualization apparatus).
	Regarding claim 15, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 16, Askew provides for remodeling the epithelial cells comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
	Regarding claim 18, Askew further provides that the one or more of the symptoms comprise one or more symptoms of chronic bronchitis (COPD as per [0226] and [0227] is a chronic condition, [0228] and [0229] provide for treatment of chronic bronchitis).
	Regarding claim 19, Askew provides for a method for reducing mucus production in an airway of a lung of a patient (see [0040]-[0042], [0229]-[0231], [0243]), comprising: advancing 20 to the target site, see at least [0218]), and transferring energy between the energy transfer device and the target region in an amount sufficient to reduce epithelial cells in the target region without necessitating direct visual confirmation, such that mucus production is reduced (see [0218] discussing the treatment of cells via the catheter 20, see the effects described in [0040]-[0042], [0229]-[0231], [0243]; see [0114 providing for the use or direct or indirect visualization with [0117] providing for external imaging and claim 7 discussing the use of an indirect visualization apparatus).
	Regarding claim 21, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 22, Askew provides for transferring energy comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
	Regarding claim 24, Askew provides that the epithelial cells comprise ciliated cells or goblet cells, or both (see [0230] and [0231] discussing the treatment of goblet cells; see [0123] providing for ciliated epithelium).
	Regarding claim 25, Askew provides for a method for treating a condition in an airway of a lung of a patient, comprising advancing an energy transfer device to a target region in the airway (advancing the device 20 to the target region, see at least [0218]), and transferring energy between the energy transfer device and the target region in an amount sufficient to alter epithelial cells in the target region without necessitating direct visual confirmation, such that the condition is improved (again, see [0218] discussing the treatment of the target tissue via the energy send to direct or indirect visualization with [0117] providing for external imaging and claim 7 discussing the use of an indirect visualization apparatus).
Regarding claim 26, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 27, Askew provides that transferring energy comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
	Regarding claim 30, Askew provides that the epithelial cells comprise ciliated cells or goblet cells, or both (see [0230] and [0231] discussing the treatment of goblet cells; see [0123] providing for ciliated epithelium).
Claims 11 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Askew et al. (US Pat. Pub. 2009/0192505 A1).
Regarding claims 11 and 28, Askew specifically contemplates the treatment at various depths including, per [0144], to a superficial amount in the epithelium. As such, it is the Examiner’s position given the known thickness of the epithelium of an airway, specifically that of the ciliated pseudo-stratified columnar epithelium, and the focus in Askew of the treatment of the epithelium in the airway, that it would have been an obvious, if not inherent feature of the treatment of Askew to limit the transfer of energy to only a depth of at most 0.5mm from the surface of the airway. In the instance that it would not be an inherent depth of treatment, the Examiner is of the position that the limiting of the energy transfer depth to at most 0.5 mm would have been an obvious consideration to one in the art in view of the direction in [0144] of Askew to limit treatment depth to only the superficial tissues. Further, it is the Examiner’s .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US Pat. Pub. 2009/0192505 A1) as applied to claims 1, 13 and 19 above, and further in view of Gonzalez et al. (US Pat. Pub. 2006/0200076 A1).
Regarding claims 4, 14 and 20, Askew provides an alternative arrangement with an energy transfer device (110 in figure 2C) attached to a flexible working channel (20) where the flexible working channel is advanced into the lung and with the energy transfer device being advanced with the working channel (via both 110 and 20 being structurally connected to one  While Askew provides for the insertion of the catheter 20 through a flexible working channel in a bronchoscope, and for the Askew is silent with respect to the manner of insertion of the catheter 20 within the body when utilizing the indirect visualization modality. Gonzalez, however, provides for an alternative manner of providing for the delivery of a material within the lungs of the body. Therein, Gonzalez further provides for the use of a flexible working channel for the introduction of a treatment element within the body by itself or, alternatively, via the use of a bronchoscope (see [0041]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the energy transfer device and working channel as in Askew independent of the bronchoscope in view of the teaching of Gonzalez. Gonzalez readily establishes that the either manner of introduction are known in the art for providing a treatment fluid to the lung with either working equally as well as one another to reach a location within an airway of a patient. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US Pat. Pub. 2009/0192505 A1) as applied to claim 1 above, and further in view of Danek et al. (US Pat. No. 7,594,925 B2).
Regarding claims 5 and 6, Askew, while providing for advancing the energy transfer device to the target region, fails to specifically provide that such is accomplished by navigating through the airway utilizing a 3-D virtual map, or by navigating the lung according to a treatment map user interface.
Danek discloses a similar device and treatment in a region of the lung as that of Askew. Therein, Danek contemplates the navigating of an energy transfer device to a target location with the body (navigating of 18 to a location within the lung), and specifically contemplates the use of  a navigation system (128), the system utilizing similar images systems as that of Askew (see col. .   
Claims 10, 17, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US Pat. Pub. 2009/0192505 A1) as applied to claims 1, 13, 29 and 25 respectively above, and further in view of Barry et al. (US Pat. Pub. 2013/0211393 A1).
Regarding claims 10, 17, 23 and 29, Askew while providing that the energy transferred is sufficient to reduce epithelial cells fails to specify that the amount is calculated. Barry discloses a similar device as that of Askew and specifically contemplates the calculation of energy parameters that are patient-specific in the performance of a vapor delivery treatment within a lung of the patient. Barry specifically discusses in [0075] for the determination of “an effective vapor dose” with [0077] discussing the determination of the amount of total energy to be calculated. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a step of calculating a thermal dose of a vapor as in Barry with the methodology of Askew to provide for a patient-specific delivery of .
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of claims 1, 13, 19 and 25 under 35 U.S.C. 102 as anticipated by Askew. Applicant argues on page 7 that “Askew does not describe or suggest the transfer of energy in an amount sufficient to affect a certain result, without necessitating direct visual confirmation, as recited by the above amendments.” Applicant alleges on page 7 that Askew requires direct visualization to assess the tissue condition and cites to paragraphs [0197], [0202], [0218] and [0222] to support this. Applicant concludes on pages 8 that “Askew explicitly reaches necessarily confirming the progress and completion of the treatment by direct visualization, a teaching away from the recited language.” 
While these arguments are persuasive against the prior rejections based on direct visualization in Askew, the Examiner is of the position that Askew provide for a method of treatment that doesn’t required direct visualization. Specifically, the Examiner has updated the rejections of each of independent claims 1, 13, 19 and 25 to reflect that Askew specifically contemplates that direct visual confirmation is not necessitated. Askew provides in [0114] of the publication for the use of either direct or indirect visualization. Paragraph [0117] further provides for external imaging and claim 7 discusses the use of an indirect visualization apparatus. 
indirect visualization as presently claimed. The Examiner has further updated the remainder of rejections under each of 35 U.S.C. 102 and 103 to reflect the amended subject matter in the pending claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794